DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are not found persuasive with respect to the prior art.  Applicant contends that Andino requires a center electrode as recited in paragraph 88, where the configuration delivers current from the skin to the center electrodes positioned in the middle of the wound.  The examiner does not disagree with applicant’s interpretation; however, the examiner notes that the prior art is not limited to this embodiment alone.  As noted in the updated rejection below, ¶¶ 56 of Andino indicates that “multiple electrodes may be placed in the wound and/or multiple electrodes may be placed around the wound,” indicating that Andino’s invention includes embodiments where multiple electrodes may be placed around the wound which the examiner notes is equivalent to margins of the wound as the new claim language recites.  With respect to the language of adjusting the ES profile in real time, the applicant provides no support for the argument, so it is unclear where the disagreement in the examiner’s interpretation originates.  ¶¶ 45 of Andino discloses “…including varying the voltage applied to electrodes 14 based on measurements from sensor or sensors 18, or varying the current that is driven through the circuit in real time” which the examiner maintains 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andino et al. (US 2010/0174343).
Regarding claims 1 and 17, Andino teaches a method comprising: electrically connecting an encapsulated power and control module (e.g. Fig. 1, #12) to electrodes and at least one temperature sensor of a flexible and customized Integrated Surface Stimulation Device (ISSD) patch (e.g. Fig. 1, #14/18); applying the customized ISSD patch over or proximate to a wound (e.g. Fig. 3), wherein the at least one temperature sensor is configured to measure at least one wound temperature associated with the wound (e.g. ¶¶ 53-54); wherein applying the ISSD patch over or proximate to the wound comprises positioning each of the electrodes of the ISSD patch at margins of the wound (e.g. ¶¶ 56 – “multiple electrodes may be placed in the wound and/or multiple electrodes may be placed around the wound”); establishing remote communication between a remote control module and the encapsulated power and control module (e.g. ¶¶ 60); using the encapsulated power and control module to control delivery of electrical stimulation to the wound location by the electrodes of the customized ISSD patch (e.g. ¶¶ 58; Fig. 3, #84; etc.); receiving, through the remote control module, a first output indicative of the at least one wound impedance or temperature and determining, by the remote control module, an infection status of the wound and a healing status of the wound based at least in part upon the first output (e.g. ¶¶ 22, 79, etc.; further where an embodiment indicates that the external remote device may diagnose infection also – see ¶¶101); determining and executing, by the remote control module, a variable electrical stimulation profile through communication with the encapsulated power and control module, wherein the electrodes of the ISSD patch deliver electrical stimulation in 
Regarding claim 2 and 6-12, Andino reads on the claimed limitations as expounded above and further discusses the measure of at least wound impedance and wound temperature, where the wound and healing status is based at least in part of both (e.g. ¶¶ 22) and would necessarily indicate levels of healing based on the inherent values of impedance and temperature being mathematical values which directly correlate. 
Regarding claim 3, the examiner notes Andino’s encapsulated power and control module comprises a battery (e.g. Fig. 1, #30), further comprising receiving through the remote control module a third output indicative of battery power, wherein based on the third output, the remote control module determines a remaining battery time before recharge is required (e.g. ¶¶ 46-50).
Regarding claim 13, it is noted that the power and control module is completely encapsulated sealing off electronics of the power and control module as a single unit (e.g. ¶¶ 94).
Regarding claim 14, the examiner notes the electrode system substrate attached to the wound would inherently be disposable due to safe and sanitary disposal requirements. 
Regarding claims 15-16, Andino discloses the user of electrical interconnects which conduct current as a conductive layer to the appropriate elements (e.g. ¶¶ 91-94, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Andino.  Andino notes the wound may be an ischemic wound (e.g. ¶¶ 4-7 – suffering from decreased blood flow) and further that the stimulation parameters may be adjusted in real time based on the feedback (e.g. ¶¶ 60-63, 75, etc.); however, the prior art fails to specify an interpulse interval less than 50 ms, amplitude greater than 2 mA, or adjusting the pulse width/interval.  It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the present invention, to modify the stimulation parameters to have an interpulse interval less than 50 ms or an amplitude greater than 2 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792